Introduction
On August 4, 1997, plaintiff Michael Felipe Adams ("Adams"), a prisoner at the Territorial Correctional Facility in Tafuna, American Samoa, filed motions for an order to show cause and for a preliminary injunction against Charles Reavis ("Reavis"), Special Assistant to the Warden of the Territorial Correctional Facility. Adams complains that Reavis and other prison officials refused to allow him to "go to court, post office, shopping, banking, nor to renew [an] expiring [airplane] ticket."
While we find no support for Adams' contention that prisoners are somehow constitutionally entitled to leave the prison facilities to receive mail, shop, and conduct other personal business, we concur that prisoners have a constitutional right of access to the courts and a right of access to a threshold level of legal information or aid. Lynott v. Henderson, 610 F.2d 340, 342 n.1 (5th Cir. 1980) (citing Bounds v. Smith, 430 U.S. 817, 52 L. Ed. 2d 71 (1977)). Since the High Court *105maintains the only public law library in the Territory, and because Adams is proceeding pro se, we conclude that Adams' demand for access to the High Court library is legitimate. However, Adams is not constitutionally guaranteed unlimited access to the law library. Lindquist v. Idaho State Board of Corrections, 776 F.2d 851, 858 (9th Cir. 1985). Security considerations and avoidance of abuse may require Adams to accept occasional, but regular access to the library rather than access according to his whim. Milton v. Morris, 767 F.2d 1443, 1446 (9th Cir. 1985). Adams is only entitled to a "reasonable amount of time to use the library." Lindquist, 776 F.2d at 858 (citations omitted); see also Milton, 767 F.2d at 1448.
Accordingly, we order Charles Reavis and the Warden of the Territorial Correctional Facility to show cause at the High Court of American Samoa, Pago Pago, on the 4th day of September, 1997, at 9:00 a.m., why Michael Adams should not be allowed reasonable access to the High Court law libraiy.
It is so Ordered.